[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: GUARDIAN AD LITEM
The following individual is appointed Guardian Ad Litem for the minor children during the pendency of this case:
    Mary Casden, Esq. 36 Mill Plain Road Danbury, Connecticut 06811
In addition to the duties prescribed for guardians ad litem under the Practice Book and as required by decisional law, the guardian shall attend any mediation session held in the matter.
The case will be written in on the calendar for September 27, 2000 for a determination of the fees for the guardian and how they will be apportioned between the parties. If the parties and the guardian have reached agreement regarding fees, they need not appear at that time.
The clerk will send a copy of this order to the guardian and counsel of record. Counsel of record are directed to contact the guardian within five days to make arrangements for her to meet the parties and children.
BY THE COURT
Gruendel, J.